Citation Nr: 0327322	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of zero 
percent for onychomycosis of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1982 to 
April 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  

In August 1995, the appellant filed an application to reopen 
a claim of service connection for a "skin condition on my 
feet."  By a decision entered in April 1996, the RO denied 
the application.  The appellant filed a timely notice of 
disagreement (NOD) with regard to the RO's determination in 
May 1996, and the RO, after reviewing the evidence further, 
granted service connection for onychomycosis of the right 
foot by a decision entered in June 1996.  By the June 1996 
decision, the RO assigned a zero percent disability rating 
under Diagnostic Code 7899-7806 for the appellant's service-
connected onychomycosis of the right foot, effective from 
September 11, 1995.  

Following the June 1996 decision granting service connection 
for onychomycosis of the right foot, the appellant filed a 
timely appeal with respect to the rating assigned for his 
right foot onychomycosis.  By a June 2000 decision, the Board 
remanded the issue.  The Board noted that, although the RO 
had considered the appellant's appeal to be satisfied, it was 
the Board's conclusion that the June 1996 decision did not 
grant the full benefit sought on appeal.  In this regard, the 
Board indicated that although the RO had granted service 
connection for a skin disorder of the right foot, the 
appellant's application to reopen, as noted above, was 
phrased in terms of a skin disorder affecting both his feet.  
Consequently, because the appellant filed a timely NOD with 
regard to the April 1996 decision, and because the June 1996 
action represented only a partial grant of the benefit sought 
on appeal, it was the Board's conclusion that he was entitled 
to a statement of the case (SOC) on the issue of whether new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a skin disorder of the 
left foot.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

With regard to the matter of the evaluation to be assigned 
for the service-connected onychomycosis of the right foot, 
the Board noted that skin disorders such as onychomycosis 
were rated, in part, on the basis of the size of the overall 
area affected.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806).  
Therefore, it was the Board's conclusion that the matter of 
the evaluation to be assigned for onychomycosis of the right 
foot was inextricably intertwined with the issue of the 
appellant's entitlement to service connection for a skin 
disorder of the left foot, because a grant of service 
connection for a left foot skin disorder could increase the 
quantum of affected surface area under consideration.  
Accordingly, this case was remanded and, among other things, 
a VA medical examination regarding the appellant's service-
connected onychomycosis was requested.  

The Board finds that the remand order was satisfied to the 
extent possible.  In this regard, the Board notes that 
although a VA examination was conducted in October 2001, the 
RO determined that the examination was inadequate and 
subsequent VA examinations were scheduled in March and May 
2003.  However, the evidence of record shows that the 
appellant failed to report to the examinations scheduled in 
March and May 2003.  The Board presumes regularity in 
notifying the appellant of the date and time of the VA 
examinations.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  

By a June 2003 rating action, the RO granted the appellant's 
claim of entitlement to service connection for onychomycosis 
of the left foot.  At that time, the RO re-characterized the 
appellant's service-connected onychomycosis of the right 
foot, and created one service-connected disability 
characterized as onychomycosis of both feet.  In addition, 
the RO determined that entitlement to an earlier effective 
date for service connection of onychomycosis of both feet, 
was granted because a clear and unmistakable error had been 
made.  Thus, the RO assigned a zero percent disabling rating 
under Diagnostic Code 7899-7806, effective from August 3, 
1995, for the appellant's service-connected onychomycosis of 
both feet.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original award, the Board has 
characterized the rating issue on appeal as a claim for a 
higher initial award, not as a claim for an increased rating.  

The Board further notes that in the appellant's substantive 
appeal (VA Form 9), dated in February 1997, the appellant 
indicated that he wanted both a hearing at the RO before a 
member of the Board, and also a hearing at the RO before a 
local hearing officer.  In this regard, the Board observes 
that in April 1997, a hearing was conducted at the RO before 
a local hearing officer.  In addition, a letter from the RO 
to the appellant, dated in March 2000, shows that at that 
time, the RO had scheduled the appellant for a hearing before 
the Traveling Section of the Board in May 2000.  A notation 
on the letter reflects that the appellant failed to show.  
However, the evidence of record shows that the notification 
letter was sent to an incorrect address.  Moreover, in a 
letter from the appellant to the RO, dated in June 2000, the 
appellant requested that his Travel Board hearing be 
rescheduled.  

By a letter from the Board to the appellant, dated in August 
2003, the Board requested that the appellant clarify whether 
he still wanted to attend a hearing at the RO before a member 
of the Board.  In the August 2003 letter, it was noted that 
if the appellant did not respond within 30 days from the date 
of the letter, the Board would assume that he did not want an 
additional hearing and would proceed accordingly.  The 
evidence of record is negative for a reply from the 
appellant.  


FINDING OF FACT

The appellant's onychomycosis of both feet is manifested by 
no more than slight, if any, exfoliation, exudation, or 
itching of the toenails, and consists of less than five 
percent of the entire body, no exposed areas, and no more 
than topical therapy has been required during any 12-month 
period throughout the course of the appellant's appeal.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of zero percent for 
onychomycosis of both feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.118, Diagnostic 
Code 7806 (2002); 67 Fed. Reg. 49,590 (2002) (to be codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7820, 7806).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in August 
1985, the appellant was seen for his "third and fourth 
toenails."  The records reflect that the appellant was seen 
again in October 1985 for fungoid scraping of his toenails.  
At that time, Lotrisone cream was prescribed.  

In June 1986, the appellant underwent a VA examination.  At 
that time, he stated that in the past year, his toenails on 
his right foot had become thick and brittle.  Upon physical 
examination, it was noted that the toenails of the 
appellant's right foot were thickened and discolored.  The 
diagnosis was onychomycosis of the toenails.  

Private medical treatment records from the Center for 
Advanced Foot Surgery, from July to September 1988, show that 
in July 1988, the appellant sought treatment for fungus of 
his toes.  At that time, he stated that he had painful and 
chronically infected toenails.  The appellant indicated that 
he had sought treatment from a number of doctors who had 
given him creams and ointments, but that those prescriptions 
had not worked.  The physical examination showed that there 
was fungus in the appellant's second, third, and fourth 
toenails of the right foot, and also in the fifth toenail of 
the left foot.  According to the records, later in July 1988, 
the appellant underwent laser sterilization and 
reconstruction of the right nail beds, numbers two, three, 
and four, and of the left nailbed, number five.  The records 
show that following the laser sterilization, the appellant's 
condition improved and Lotrisone cream was prescribed.  

A VA examination was conducted in December 1995.  At that 
time, the appellant stated that he had a history of fungal 
infections in his third and fourth toes of the right foot.  
The appellant indicated that he had undergone laser surgery 
for his right foot infections.  He noted that at present, he 
had intermittent soreness in the toes when the nail grew.  
According to the appellant, he had used creams and lotions 
over the years which did not help.  Upon physical examination 
of the right foot, there were no ulcerations and no calluses.  
A fungal infection was noted in the third and fourth toenails 
of the right foot.  The left foot was within normal limits  
The pertinent diagnosis was onychomycosis of the third and 
fourth toes of the right foot.  

In April 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that foot fungus affected the 
three middle toes of his right foot, and also affected one of 
his minor toes of his left foot.  (Transcript (T.) at page 
(pg.) 2).  The appellant stated that the fungus had been 
diagnosed as onychomycosis.  (Id.).  He indicated that the 
fungus grew under the toenail, which would then lift the 
toenail and cause pain.  (T. at pages (pgs.) 2 & 3).  
According to the appellant, his general doctor at the VA 
Medical Center (VAMC) gave him creams which helped to 
alleviate the redness and soreness.  (T. at pg. 3).  He 
testified that he used the cream twice a day.  (T. at pg. 5).  
The appellant reported that he worked as a mechanic, and that 
he had to wear oversize boots for his feet.  (T. at pgs. 4 & 
5).  According to the appellant, his right foot was 
disfigured.  (T. at pg. 6).  He indicated that he took 
Ibuprofen, or something similar, in order to relieve his foot 
pain.  (T. at pg. 7).  At that the appellant's hearing, he 
submitted photographs of his feet.  

In April 1997, the RO received outpatient treatment records 
from the East Orange VAMC, from March 1994 to February 1997.  
The records show that in March 1994, the appellant was 
treated for onychomycosis of his right foot.  

In September 1998, the appellant underwent a VA examination.  
At that time, he stated that he had a history of fungus of 
his toenails.  The appellant indicated that he had three 
toenails from the right foot, and one toenail from the left 
foot, removed surgically, and the nail beds sterilized, but 
the fungus recurred.  According to the appellant, at present, 
his toes were itchy and the toenails were painful at times.  
The physical examination showed subungual hyperkeratosis of 
the second, third, and fourth toenails of the right foot.  
There was mild subungual hyperkeratosis of the fifth toenail 
of the left foot.  The diagnosis was chronic onychomycosis.  

A VA examination was conducted in October 2001.  At that 
time, the physical examination showed that there was 
subungual debris and nail dystrophy on the right toenails, 
numbers two, three, and four.  The diagnosis was 
onychomycosis.  In October 2002, the examiner from the 
appellant's October 2001 VA examination provided an addendum 
to the October 2001 VA examination report.  At that time, the 
examiner stated that the October 2001 VA examination showed 
debris/nail dystrophy on toenails, numbers one, three, and 
four, of the right foot.  According to the examiner, there 
was no exfoliation, exudation, itching, ulceration, or 
crusting.  The examiner noted that there were also no 
systemic manifestations.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

As previously stated, by a June 1996 decision, the RO granted 
service connection for onychomycosis of the right foot, and 
assigned a zero percent disability rating under Diagnostic 
Code 7899-7806 for the appellant's service-connected 
onychomycosis of the right foot, effective from September 11, 
1995.  In addition, by a June 2003 rating action, the RO 
granted the appellant's claim of entitlement to service 
connection for onychomycosis of the left foot.  At that time, 
the RO re-characterized the appellant's service-connected 
onychomycosis of the right foot, and created one service-
connected disability characterized as onychomycosis of both 
feet.  The RO also assigned a zero percent disability rating 
under Diagnostic Code 7899-7806, effective from August 3, 
1995, for the appellant's service-connected onychomycosis of 
both feet.  As the appellant took issue with the initial 
rating assigned following the grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the 
Board must evaluate the relevant evidence since August 1995.  

The appellant's service-connected onychomycosis of both feet 
is not listed on the Schedule; the RO assigned Diagnostic 
Code 7899-7806.  38 C.F.R. § 4.27 (unlisted disabilities 
requiring rating by analogy will be coded first by the 
numbers of the most closely related body part, followed by 
"99").  The disability is currently rated as zero percent 
disabling.  The most closely analogous Diagnostic Code is 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  In this 
regard, the Board notes that by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating the skin.  See 67 Fed. 
Reg. 49,590 (2002).  Because this change took effect during 
the pendency of the appellant's appeal, both the former and 
the revised criteria will be considered in evaluating the 
appellant's service-connected onychomycosis of both feet.  
The Court has held that when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is more 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  (The statutory changes established in August 
2002 may only be applied from that date forward.  38 U.S.C.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000.)  The Board notes 
that the appellant was provided with notice of the change in 
the rating criteria in a June 2003 Supplemental Statement of 
the Case (SSOC), and was given the opportunity to provide 
additional evidence or argument on the issue on appeal.  

Under the former criteria of Diagnostic Code 7806, skin 
disability is rated as noncompensable when there is slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted when there is exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

Under the criteria in effect on and after August 30, 2002, 
Diagnostic Code 7820 reflects that for infections of the skin 
not listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases), the disease is to be 
rated as disfigurement of the head, face or neck (Diagnostic 
Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or; dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  See 67 Fed. Reg. 49590-
49599 (2002).  In this regard, the Board notes that the 
appellant's onychomycosis of both feet, because of the 
location and the active process involved, is best rated under 
Diagnostic Code 7806.  

Effective from August 30, 2002, Diagnostic Code 7806 provides 
that a noncompensable evaluation will be assigned if 
dermatitis or eczema involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected 
and no more than topical therapy was required during the past 
12-month period.  A 10 percent evaluation will be assigned 
where at least 5 percent, but less than 20 percent of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent 
evaluation is assigned for 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
Aug. 30, 2002).  

The Board also notes that pursuant to the Board's June 2002 
remand decision, the appellant underwent a VA examination in 
October 2001.  However, following the October 2001 VA 
examination, the RO determined that the examination was 
inadequate and subsequent VA examinations were scheduled in 
March and May 2003.  The evidence of record shows that the 
appellant failed to report to the March and May 2003 
examinations.  With respect to these examinations, it should 
be pointed out that, the rating decision appealed by the 
appellant was the original rating for the onychomycosis of 
both feet, see Fenderson, supra, and as such, was the result 
of an original compensation claim.  This is significant 
because under 38 C.F.R. § 3.655, when a claimant fails, 
without good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, which 
examination was required to establish entitlement to the 
benefit sought, the decision on the claim must be made based 
on the available evidence of record.  38 C.F.R. § 3.655(b) 
(2002).  Consequently, the Board must proceed to adjudicate 
this appeal based on the evidence presently in the record.  

In the instant case, the appellant maintains that his current 
rating is not high enough in light of the disability that his 
onychomycosis of both feet causes.  He indicates that he has 
chronic pain and infection in his toenails.  The appellant 
further notes that his toes are itchy.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability, or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the appellant's case, a compensable rating for the 
appellant's onychomycosis of both feet is not warranted under 
either the old or the new rating criteria.  In this regard, 
the Board notes that in the appellant's VA examination, dated 
in December 1995, a fungal infection was noted in the third 
and fourth toenails of the right foot.  However, there were 
no ulcerations or calluses of the right foot.  In addition, 
the left foot was within normal limits.  The diagnosis was 
onychomycosis of the third and fourth toes of the right foot.  
The Board further notes that at the appellant's September 
1998 VA examination, there was subungual hyperkeratosis of 
the second, third, and fourth toenails of the right foot, and 
there was mild subungual hyperkeratosis of the fifth toenail 
of the left foot.  The diagnosis was chronic onychomycosis.  
Moreover, at the appellant's October 2001 VA examination, 
there was subungual debris and nail dystrophy on the right 
toenails, numbers two, three, and four.  The diagnosis was 
onychomycosis.  In an October 2002 addendum to the October 
2001 VA examination report, the examiner from the appellant's 
October 2001 VA examination stated that at the time of the 
October 2001 VA examination, there was no exfoliation, 
exudation, itching, ulceration, or crusting.  The examiner 
noted that there was also no systemic manifestations.  

In light of the above, the Board finds that the evidence of 
record indicates that the appellant's onychomycosis of both 
feet does not involve symptoms that would approximate more 
than slight, if any, exfoliation, exudation, or itching of a 
small area.  Thus, the preponderance of the evidence is 
against a compensable evaluation for his onychomycosis of 
both feet during the entire appeal under the rating criteria 
in effect prior to August 30, 2002.  Furthermore, there is no 
evidence that the appellant has required more than topical 
therapy and all of the evidence indicates that less than 5 
percent of the entire body is involved.  Moreover, given that 
the appellant's service-connected skin disorder involves his 
feet, there is no evidence of any exposed areas which are 
affected by fungus.  In addition, although it appears that 
the examiner from the appellant's October 2001 VA examination 
did not examine the appellant's left foot, the Board notes 
that the appellant failed to report to subsequently scheduled 
examinations which were requested in order to have a complete 
examination of record, including an examination of both of 
the appellant's feet.  Therefore, in light of the available 
evidence of record, the preponderance of the evidence is 
against the claim for a compensable evaluation under the 
diagnostic criteria in effect from August 30, 2002.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2002).  The current 
evidence of record does not demonstrate that the appellant's 
onychomycosis of both feet has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his problem has an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2002).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

Lastly, the Board recognizes that the Veterans Claims 
Assistance Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), became 
effective during the pendency of this appeal.  Under this 
law, VA has a duty to notify the claimant of any information 
or evidence needed to substantiate and complete a claim, and 
to notify the claimant of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  Nevertheless, the Board finds that, as 
previously stated, under 38 C.F.R. § 3.655, when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with an original compensation claim, 
which examination was required to establish entitlement to 
the benefit sought, the decision on the claim must be based 
on the available evidence of record.  38 C.F.R. § 3.655(b) 
(2002).  In this regard, the RO made attempts to schedule the 
appellant for a VA examination pertinent to his claim for an 
evaluation in excess of zero percent for his service-
connected onychomycosis.  By an April 2003 letter from the RO 
to the appellant, the RO notified the appellant that he had 
failed to report for a VA examination scheduled in March 
2003.  The RO further notified the appellant that another VA 
examination was going to be scheduled and that if he failed 
to report to that examination, they would be required to make 
a decision based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  The evidence of record shows that the appellant 
failed to report to the subsequently scheduled VA examination 
in May 2003.  The veteran's failure to appear was 
unexplained.  Additionally, as explained above, and as noted 
in the Board's remand, the examination was required to 
establish the benefit sought.  The available record does not 
provide a basis for award of a higher rating.  Thus, while 
the Board recognizes that there are certain duties imposed by 
the VCAA, because the appellant failed to report to necessary 
VA examinations scheduled for March and May 2003, the Board 
is required to adjudicate this appeal based on the current 
state of the record.  38 C.F.R. § 3.655.  


ORDER

Entitlement to an evaluation in excess of zero percent for 
onychomycosis of both feet is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



